Citation Nr: 1713625	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-42 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to service-connected left lower extremity shell fragment wound residuals. 

2. Entitlement to service connection for a left hip disability, to include as secondary to service-connected left lower extremity shell fragment wound residuals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to October 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In February 2013, and May 2015 the matter was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran served in combat, and was awarded a Combat Infantryman Badge and a Purple Heart Medal; he is entitled to consideration of his claims under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154 (b). 

The Veteran alleges he has had chronic back/leg complaints ever since service due to his service-connected left lower extremity shell fragment wound.  He testified that he began receiving treatment from private providers soon after his return to [the Chicago area/Brookfield].  The May 2015 remand requested that the AOJ secure for the record copies of the complete clinical records of all private evaluations and/or treatment the Veteran has received for his claimed back and hip disabilities, in particular, pertinent records of his chiropractic treatment by Dr. M.K./M.H. (of Acology Family Chiropractic).  An August 2015 AOJ letter to the Veteran requested that he complete an authorization for the records.  He responded that Dr. M.K./M.H. was retired, and no longer in business (that the records are unavailable).  
The Veteran has a diagnosis of lumbosacral spine degenerative joint disease (DJD). A September 2009 VA medical opinion indicates that it is less likely than not that the Veteran's lower back pain was caused by his service connected leg shrapnel wound.  The opinion did not address direct service connection or whether the lumbosacral DJD was aggravated by the shell fragment wound residuals.  The April 2016 VA medical opinion received in response to the Board's remand indicates that the Veteran does not have a diagnosis of a low back condition that is at least as likely as not incurred in or caused during service.  The opinion does not address whether the shell fragment wound residuals aggravated the lumbosacral DJD, and therefore is not fully responsive to the remand directives, requiring corrective action.  

The Veteran also has a diagnosis of mild DJD of both hips.  A September 2009 VA examiner opined that the Veteran's left hip complaint was not caused by his shell fragment wound.  The opinion did not address direct service connection or aggravation.  In April 2016 a VA examiner opined (in response to the Board's 2015 remand)that the Veteran did not have a diagnosis of a left hip condition that is at least as likely as not incurred in or caused during service.  The opinion did not address whether the service connected left leg shell fragment wound residuals aggravated the left hip DJD, and was not fully responsive to the Board's remand, also requiring corrective action.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record any outstanding (updated to the present) records of VA evaluations or treatment the Veteran received for his back or left hip, to specifically included updated (since April 2016) records from the Hines VA Medical Center.

2.  The AOJ should arrange for the record to be returned to the April 2016 VA examiner for review and an addendum opinion regarding whether it is at least as likely as not (a 50% or greater probability) that the Veteran's diagnosed DJD of the lumbosacral spine or left hip was caused or aggravated (the opinion must address aggravation) by his service-connected left lower extremity shell fragment wound residuals.  The opinion must include complete rationale that cites to factual data (and/or medical literature, as deemed appropriate).  If the April 2016 VA examiner is unavailable (or unable) to provide the opinion sought, the AOJ should arrange for the Veteran's record to be forwarded to another orthopedist for review and the opinion sought.

3.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

